DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Lund does not disclose all of the elements in amended claim 1.  However, as set forth below (see specifically annotated Fig. 2 below), Lund teaches the language of amended claim 1.  
Applicant argues that Lund teaches “radial portions” as shown in Fig. 2 whereas Applicant’s partitions are interior to the inner wall and directed towards the central duct as shown in Figs. 2 and 4 of the instant application.  The distinction that is being made here is unclear.  Lund’s “radial portions” are interior to the inner wall (inner surface 18) and directed towards the central duct (inlet 16).
Applicant argues that Lund teaches away from Applicant’s claim language as Lund teaches that the designs of Figs. 2 and 3 may be used together with the inner wall (26) fitting over the partitions (22) and Applicants fins are not between an inner wall and an outer wall of the body.  This is not an unfairly narrow reading of Lund.  Lund clearly sets forth the embodiments of Figs. 2 and 3 as alternatives to each other (see for example Col. 2, lines 46-49 which states “Figs. 2 and 3 show alternative designs for evenly distributing the air from the inlet 16 along the curved surface 18 of the wall to the open end 20.  This may be a series of radial partitions 22 such as shown in Fig. 1 or a plurality of graduated holes in a curved porous inner wall 26, as in Fig. 3.” [emphasis added]).
Applicant argues that Lund teaches protecting the head from cold air and Applicant’s claimed invention is directed towards providing cold air to a patient’s entire scalp.  Again, this is an unfairly narrow reading of Lund which states that “An added cap of thin plastic material may be placed over the patient’s hair to provide further comfort and protection from the cold air.” [emphasis added].  Lund’s teaching are to making the application of the air comfortable and does not require that an added cap be used but that it may provide further comfort if desired.  
Applicant argues that Lund does not disclose a “distribution member” as claimed.  However, these amended limitations have been addressed with respect to Lund as set forth below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks antecedent basis for the amended claim language to the distribution member (see claim 1), the specifics of the distribution member (see claims 7 and 14) and the specifics of the fins (see claims 1 and 14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the outer wall” and “the inner wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what applicant means by these terms with respect to the fins.  Due to this, no prior art has been applied.
Claim 20 is necessarily rejected as being dependent on rejected claim 15.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,908,655 to Lund (Lund).
Regarding claim 1, Lund teaches a cap (12) for cooling the scalp to prevent alopecia from chemotherapy (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising a cylindrical body (Fig. 1) having a duct (14) disposed in a center of a top portion of the body (Fig. 1) operably connected to a cold air source (10) for providing cold air to the body and a central opening (open end 20) disposed in a bottom portion of the body configured to receive a patient’s head (col. 2, lines 32-33), a distribution member (16) connected in communication with the duct for evenly dispersing cold air into the body, wherein the distribution member is disposed in the top portion of the body (Figs. 1-2), and a plurality of fins (22) interspaced within the body between the top portion and he bottom portion of the body (Fig. 2), wherein each fin includes a top portion (see annotated Fig. 2 below) disposed proximate the top portion of the body, a bottom portion (see annotated Fig. 2 below) disposed proximate to the bottom portion of the body, and a middle portion (see annotated Fig. 2 below) disposed between the top portion and bottom portion, wherein the top portion extends inwardly toward the duct and terminates at the central opening (Fig. 2), wherein the middle portion and the lower portion extend inwardly toward the center of the body and terminate before the top portion (see annotated Fig. 2 below) for approximating the curvature of the patient’s head (Fig. 2), and wherein cold air introduced at the central opening and directed between the plurality of fins is in contact with the scalp of the patients head (see for example Col. 2, lines 21-57), wherein the distribution member and the plurality of fins transform cold air flow from the duct into turbulent and continuous cold air flow within the body for evenly dispersing turbulent and continuous cold air flow towards an entire scalp of the patients head evenly cooling the entire scalp (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).


    PNG
    media_image1.png
    257
    272
    media_image1.png
    Greyscale


	Regarding claim 2, Lund teaches the cooling cap of claim 1 as well as wherein the distribution member includes one or more openings (Fig. 2 where the fins 22 extend into 16) for distributing cold air corresponding with interspacing of at least two of the plurality of fins (Fig. 2).
	Regarding claim 5, Lund teaches the cooling cap of claim 1 as well as wherein the plurality of fins are perpendicular to an inner wall of the body (Fig. 2).
	Regarding claim 14, Lund teaches a cooling cap (12) for cooling the scalp to prevent alopecia from chemotherapy (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), comprising a cylindrical body 9Fig. 1) having a top portion and opposite bottom portion (Fig. 1) configured to be worn on a patient’s head (Col. 2, lines 32-33), a duct (14) disposed in a center portion of the top portion of the body (Fig. 2), the duct configured for operably connecting to a cold air source (10) for providing air to the body of the cap, a distribution member (16) connected in communication with the duct (Figs. 1-2), the distribution member having a plurality of openings (Fig. 2 where the fins 22 extend into 16) facing an inner wall of the cap for evenly dispersing cold air into the cap (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), wherein the distribution member is disposed below the duct (Figs. 1-2), wherein the distribution member receives the cold air from the duct and includes a distribution wall (the upper portion of fins 20 that extend into the opening 16) beneath a discharge opening of the duct (see Fig. 2)  having a perimeter greater than the discharge opening (Fig. 2 as the fins extend past 16) for directing the cold air through the plurality of openings to an entire perimeter of an inner wall of the body (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), a central opening (open end 20) disposed in the bottom portion of the body, the central opening being configured to receive the patient’s head (Col. 2, lines 32-33), and a plurality of fins (22) interspaced within the body between the top portion and the bottom portion, wherein each fin includes a top portion (see annotated Fig. 2 above) disposed proximate the top portion of the body, a bottom portion (see annotated Fig. 2 above) disposed proximate to the bottom portion of the body, and a middle portion (see annotated Fig. 2 above) disposed between the top portion and bottom portion, wherein the top portion extends inwardly toward the duct and terminates at the central opening (Fig. 2), wherein the middle portion and the lower portion extend inwardly toward the center of the body and terminate before the top portion (see annotated Fig. 2 above) for approximating the curvature of the patient’s head (Fig. 2),, and wherein cold air introduced at the central opening and directed between the plurality of fins is in contact with the scalp of the patients head (see for example Col. 2, lines 21-57), wherein cold air exits the bottom portion of the body through the central opening into ambient air (Fig. 1).
	Regarding claim 16, Lund teaches the cooling cap of claim 14 as well as a plurality of openings disposed in the top portion of the body downstream of the duct (Fig. 22 where the fins 22 extend into 16), each of the openings corresponding with interspacing between each of the plurality of fins (Fig. 2). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund.
Regarding claims 3 and 17, Lund teaches the cooling cap of claims 1 and 14 as well as another embodiment where the inner side of the inner wall has a curved lining (44) of porous foam material so that the cold air is prevented from flowing directly onto the top of the head (Col. 3, lines 14-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the porous foam lining of the other embodiment of Lunch to prevent the cold air from flowing directly onto the top of the head thus preventing discomfort to the user as taught by Lund (Col. 3, lines 14-17 and 24-27).
Claim(s) 4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 4,888,958 to Ella (Ella).
Regarding claim 4, Lund teaches the cooling cap of claim 1, but not wherein the cold air source comprises a cooling unit with a compressor and evaporator.  Ella teaches an analogous cooling apparatus (title) including a self-contained cooling unit (16) for generating a flow of cool air and a flexible conduit connected to the cooling unit for routing the flow of cool air from the cooling unit (abstract).  The cooling unit (16) includes a compressor (46) and an evaporator (44) to produce a flow of cool air at the outlet (32B) of the housing compartment (32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a cooling unit as taught by Ella as an obvious matter of engineering design choice.  This is true as one having ordinary skill in the art before the effective filing date of the claimed invention would have been reasonably apprised of the configuration of Ella as a known air cooling configuration.
Regarding claim 7, Lund teaches a system (Fig. 1) for cooling the scalp to prevent alopecia form chemotherapy (A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), comprising a cooling unit (10), the cooling unit having a discharge for providing cold air (Fig. 1), a hose (13) having an input end operatively connected to the discharge (Fig. 1) and an opposite discharge end (Fig. 1), wherein the hose carries cold air from the cooling unit, through the input end to the discharge end (Fig. 1), a cooling cap (12) having a cylindrical body (Fig. 1), a duct being operatively connected to the discharge end of the hose for introducing cold air from the coupling unit into the cap (Fig. 1), a central opening (open end 20) disposed in a bottom portion of the cap (Figs. 1-2), the central opening being configured to receive a patient’s head (Col. 2, lines 32-33), a distribution member (16) connected in communication with the duct (Figs. 1-2), the distribution member having a plurality of openings (Fig. 2 where the fins 22 extend into 16) facing an inner wall of the cap for evenly dispersing cold air into the cap (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), wherein the distribution member is disposed below the duct (Figs. 1-2), wherein the distribution member receives the cold air from the duct and includes a distribution wall (the upper portion of fins 20 that extend into the opening 16) beneath a discharge opening of the duct (see Fig. 2)  having a perimeter greater than the discharge opening (Fig. 2 as the fins extend past 16) for directing the cold air through the plurality of openings to an entire perimeter of an inner wall of the body (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).  Lund additionally teaches another embodiment where the inner side of the inner wall has a curved lining (44) of porous foam material so that the cold air is prevented from flowing directly onto the top of the head (Col. 3, lines 14-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the porous foam lining of the other embodiment of Lund to prevent the cold air from flowing directly onto the top of the heat thus preventing discomfort to the user as taught by Lund (Col. 3, lines 14-17 and 24-27).
However, Lund does not teach the cold air source comprises a cooling unit with a compressor and evaporator.  Ella teaches an analogous cooling apparatus (title) including a self-contained cooling unit (16) for generating a flow of cool air and a flexible conduit connected to the cooling unit for routing the flow of cool air from the cooling unit (abstract).  The cooling unit (16) includes a compressor (46) and an evaporator (44) to produce a flow of cool air at the outlet (32B) of the housing compartment (32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a cooling unit as taught by Ella as an obvious matter of engineering design choice.  This is true as one having ordinary skill in the art before the effective filing date of the claimed invention would have been reasonably apprised of the configuration of Ella as a known air cooling configuration.
Regarding claim 8, the combination teaches the system of claim 7 as well as Lund teaching a plurality of fins (22) interspaced within the cap between the top portion and the bottom portion (Fig. 2).
Regarding claim 9, the combination teaches the system of claim 8 as well as Lund teaching wherein the plurality of fins extend inwardly toward the duct and the central opening (Fig. 2).
Regarding claim 10, the combination taches the system of claim 7 as well as Lund teaching wherein the distribution member is disposed in the top portion of the cap (Figs. 1-2).
Regarding claim 11, the combination teaches the system of claim 7 as well as Lund teaching wherein the distribution member and a plurality of fins (22) within the cap transform cold air flow from the duct into turbulent cold air flow within the cap for evenly cooling an entire scalp of the patient’s head (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 12, the combination teaches the system of claim 8 as well as Lund teaching wherein the distribution member includes one or more openings (Fig. 2 where the fins 22 extend into 16) for distributing cold air corresponding with interspacing of at least two of the plurality of fins (Fig. 2).
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 3,273,162 to Andrews III (Andrews).
Regarding claim 6, Lund teaches the cooling cap of claim 1, but not a plurality of reinforcement ribs disposed in the bottom portion of the body about the central opening, wherein turbulent and continuous cold air flow reaches the reinforcement ribs.  Andrews teaches a hard had with reinforcing ribs (15, 16, 17, 18) that stiffen the wall (12) without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the reinforcing ribs of Andrews so as to stiffen the wall without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  While Andrews teaches the ribs on the outer wall, it would have been an obvious matter of engineering design choice to a person of ordinary skill in the art to have the ribs on the inner wall because applicant has not disclosed that the claimed location provides an advantage, is used for a particular purpose or solves a stated problem.  Furthermore, one of ordinary skill in the art would have expected the location of the ribs of Andrews or the claimed rib location to perform the same function of stiffening the wall without substantially increasing the weight.  Therefore, it would have been prima facie obvious to modify Lund/Andrews to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 18, Lund teaches the cooling cap of claim 14, but not a plurality of reinforcement ribs interdisposed about the bottom portion of the body between the plurality of fins.  .  Andrews teaches a hard had with reinforcing ribs (15, 16, 17, 18) that stiffen the wall (12) without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the reinforcing ribs of Andrews so as to stiffen the wall without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).
With respect to the ribs being between the plurality of fins, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the reinforcement ribs as desired, since it has been held hat rearranging parts of an invention involves only routing skill in the art.  In this instance one would have been motivated to place the reinforcing ribs between the plurality of fins as the location of the fins are already reinforced by the fins themselves.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund and Ella as applied to claim 8 and further in view of US 3,273,162 to Andrews III (Andrews).
Regarding claim 13, Lund in view of Ella teaches the system of claim 8, but not a plurality of reinforcement ribs interspaced between the plurality of fins about the bottom portion of the cap.  Andrews teaches a hard had with reinforcing ribs (15, 16, 17, 18) that stiffen the wall (12) without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the reinforcing ribs of Andrews so as to stiffen the wall without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).
With respect to the ribs interspaced between the plurality of fins, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the reinforcement ribs as desired, since it has been held hat rearranging parts of an invention involves only routing skill in the art.  In this instance one would have been motivated to place the reinforcing ribs between the plurality of fins as the location of the fins are already reinforced by the fins themselves.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of WO 82/04184 to Jones (Jones).
Regarding claim 19, Lund teaches the cooling cap of claim 14, but not specifically wherein cold air is introduced into the cap at generally between -20oC and -35oC.  Jones teaches the preventing hair loss in patient’s undergoing chemotherapy involves positioning a cap (1) on the patient’s head and circulating a cooling fluid to reduce the patient’s scalp temperature to between 0oC and 5oC for a period of time (abstract).  However, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an air temperature within the claimed range, since it has been held that where the general condition of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794